IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,335   


EX PARTE JOHN ALFRED SIFUENTES, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1998CR6366 IN THE 144TH DISTRICT COURT
BEXAR COUNTY



 Per curiam.


O P I N I O N


 	This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, TEX. CODE CRIM. PROC.  Applicant was convicted of possession of a
controlled substance and punishment was assessed at imprisonment for two years.  No
appeal was taken from this conviction.
	Applicant contends that he has not received credit on this sentence for time he was
confined pursuant to a detainer.  The trial court has entered findings that Applicant was
confined pursuant to a detainer from January 7, 2005 to January 20, 2005, and has not
received credit for that period of confinement.  Applicant is entitled to relief.  Ex parte
Price, 922 S.W.2d 957 (Tex. Crim. App. 1996).
	Relief is granted.  The Texas Department of Criminal Justice, Correctional
Institutions Division, shall credit the sentence in cause number 1998CR6366 in the 144th
District Court of Bexar County for the period of January 7, 2005 to January 20, 2005.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions and Parole Divisions.
DELIVERED: February 8, 2006
DO NOT PUBLISH